Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 16, 2018

                                       No. 04-18-00014-CV

                                       Virginia BRETADO,
                                             Appellant

                                                 v.

                    NATIONWIDE MUTUAL INSURANCE COMPANY,
                                   Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-09066
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        Appellant’s reply brief was due on July 12, 2018. See TEX. R. APP. P. 38.6(c). On the
due date, Appellant filed a motion for extension of time to file the reply brief until July 23, 2018,
for an extension of ten days.
        Appellant’s motion is GRANTED. Appellant’s reply brief is due on July 23, 2018. See
id. R. 38.6(d).

       Entered on this 16th day of July, 2018.

                                                                     PER CURIAM


ATTESTED TO:____________________________
                       Keith E. Hottle,
                       Clerk of Court